DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 1-11 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.

1. 	A method for magnetic resonance imaging that corrects non-stationary off-resonance image artifacts, the method comprising:
(a) performing by a magnetic resonance imaging (MRI) apparatus an imaging acquisition using non-Cartesian trajectories within a field of view of the MRI apparatus; and
(b) processing by the MRI apparatus the imaging acquisitions to produce a final image from a corrected complex-valued image; wherein the processing comprises: 
i. reconstructing a complex-valued image and 
ii. using a convolutional neural network (CNN) to correct for non-stationary off-resonance artifacts in the complex-valued image, wherein an input to the CNN is the complex-valued image and an output of the CNN is the corrected complex-valued image.

As to claim 1 above, the pertinent portion pertaining to the abstract idea is bolded. The bolded limitations are mathematical. See specification, page 6, line 2-page 8, line 20.  
The non-abstract limitation is “performing by a magnetic resonance imaging (MRI) apparatus an imaging acquisition using non-Cartesian trajectories within a field of view of the MRI apparatus”.  This is not deemed to integrate nor amount to significantly more than the abstract idea because it is a step of collecting data with an MRI apparatus.  The MRI is recited at a high level of generality.  
A search has been performed, but no art has been found for prior art rejection at this time.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheng et al. and Wang et al. (Reduction of Gibbs Artifacts in Magnetic Resonance Imaging Based on Convolutional Neural Network, 2017) disclose MRI apparatus using CNN.  Sommer et al. disclose an IMR using trained deep learning network.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/SUSAN S LEE/                                                                                             Primary Examiner, Art Unit 2852                                                                                                           

sl